LOBRANO, J.,
concurs with reasons.
|¶1 agree with the majority’s opinion that the appeal should be dismissed because *1181the June 4, 2015 judgment does not contain the proper decretal language to consider it a final appealable judgment. However, I note that the trial court’s jurisdiction was divested, and the jurisdiction of this Court attached, on the granting of the order of appeal. La. C.C.P. art. 2088. Although the trial court may “[cjorrect any misstatement, irregularity, informality, or omission of the trial record, as provided in Article 2132,” the trial court lacked authority to render the January 20, 2016 Amended Judgment after it was divested of jurisdiction. La. C.C.P. art. 2088(A)(4). Moreover, La. C.C.P. art. 1951 allows a trial court to amend a final judgment, and since this Court has found that the June 4, 2015 judgment is not a final judgment, the January 20, 2016 Amended Judgment, seeking to amend the prior judgment, is without effect. Upon remand, the trial court may render a new judgment to include proper decretal language.